Exhibit 10.1

SECOND AMENDMENT AND WAIVER, dated as of May 22, 2008 (this “Amendment and
Waiver”), to the Credit Agreement, dated of August 15, 2007 (as amended,
restated, modified or otherwise supplemented, from time to time, the “Credit
Agreement”), among ALLOY, INC., a Delaware corporation (“Borrower”), the Lenders
party thereto and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

RECITALS

WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment and Waiver,
to amend and waive certain provisions of the Credit Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments.

(a) The definition of the terms “Disposition” or “Dispose” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person not in the ordinary course of such Person’s business and other than
on an arm’s length basis, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

(b) Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety to provide as follows:

“Permit extraordinary charges, including the write-off of intangibles,
restructure charges or impairment of goodwill, of the Borrower and its
Subsidiaries on a consolidated basis, to exceed $5,000,000, with respect to cash
charges, or $10,000,000, with respect to non-cash charges, during any rolling
twelve (12) month period, provided that, for purposes of calculating
extraordinary charges for the fiscal quarters ending April 30, 2008, July 31,
2008 and October 31, 2008, there shall be excluded from such calculation the
non-cash charges that were accrued by the Borrower during the fiscal year ended
January 31, 2008.”

(c) Schedule 2.01 of the Credit Agreement is here amended and replaced with
Schedule 2.01 attached hereto. Exhibit C-l of the Credit Agreement is here
amended and replaced with Exhibit C-l attached hereto

2. Waivers.

(a) The Administrative Agent and the Lenders hereby waive compliance with
Section 7.11 of the Credit Agreement in order to permit extraordinary charges of
the Borrower and its Subsidiaries on a consolidated basis, to exceed $5,000,000,
with respect to cash charges, or $10,000,000, with respect to non-cash charges,
for the fiscal year ended January 31, 2008, provided that such charges were
non-cash and did not exceed $72,000,000, in the aggregate during such fiscal
year.



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Lenders hereby waive compliance with
Section 7.05 of the Credit Agreement in order to permit the Borrower and its
Subsidiaries to consummate all non-complying Dispositions which have occurred
prior to the date hereof.

3. Increase in Lender’s Commitment. Pursuant to and in accordance with
Section 2.01(b) of the Credit Agreement, the Borrower has requested, and the
Lender agrees, to increase the Lenders’ Commitment for Committed Loans to an
aggregate amount equal to $25,000,000.

4. Conditions of Effectiveness. This Amendment and Waiver shall become effective
as of the date hereof, upon receipt by the Administrative Agent of (a) this
Amendment and Waiver, duly executed by the Borrower, the Guarantors and the
Lenders and (b) an amended and restated Committed Loan Note, substantially in
the form attached hereto as Exhibit C-l.

5. Conforming Amendments. The Credit Agreement, the Loan Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing, shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment and Waiver. Except as so amended and waived hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms.

6. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Administrative Agent as follows:

(a) After giving effect to this Amendment and Waiver, (i) each of the
representations and warranties set forth in Article V of the Credit Agreement is
true and correct in all material respects on and as of the date hereof as if
made on and as of the date of this Amendment and Waiver except to the extent
such representations or warranties relate to an earlier date in which case they
shall be true and correct in all material respects as of such earlier date, and
(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or shall result from after giving effect to this Amendment and
Waiver.

(b) The Borrower has the power to execute, deliver and perform this Amendment
and Waiver and each of the other agreements, instruments and documents to be
executed by it in connection with this Amendment and Waiver. No registration
with or consent or approval of, or other action by, any Governmental Authority
is required in connection with the execution, delivery and performance of this
Amendment and Waiver and the other agreements, instruments and documents
executed in connection with this Amendment and Waiver by the Borrower, other
than registration, consents and approvals received prior to the date hereof and
disclosed to the Lenders and which are in full force and effect.

(c) The execution, delivery and performance by the Borrower of this Amendment
and Waiver and each of the other agreements, instruments, and documents to be
executed by it in connection with this Amendment and Waiver, and the execution
and delivery by each of the Guarantors of the Consent to this Amendment and
Waiver, (i) have been duly authorized by all requisite corporate and limited
liability company action, (ii) will not violate (A) any provision of law
applicable to the Borrower or any Guarantor, any rule or regulation of any
Governmental Authority applicable to the Borrower or any Guarantor or (B) the
certificate of incorporation, by-laws, or other organizational documents, as
applicable, of the Borrower or of any Guarantor or (C) any order of any court or
other Governmental Authority binding on the Borrower or any Guarantor or any
indenture, agreement or other instrument to which the Borrower or any Guarantor
is a party, or by which the Borrower or any Guarantor or any of their respective
properties are bound, and (iii) will not be in conflict with, result in a breach
of or constitute (with due notice and/or lapse of time) a default under, any
such indenture, agreement or

 

2



--------------------------------------------------------------------------------

other instrument, or result in the creation or imposition of any Lien, of any
nature whatsoever upon any of the property or assets of the Borrower or any
Guarantor other than as contemplated by the Credit Agreement, except for any
such violation, conflict, breach or default or Lien provided in clauses (ii)(A),
(ii)(B) or (ii)(C) which could not, individually, or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(d) This Amendment and Waiver and each of the other agreements, instruments and
documents executed in connection with this Amendment and Waiver to which the
Borrower or the Guarantors are a party have been duly executed and delivered by
the Borrower and each Guarantor, as the case may be, and constitutes a legal,
valid and binding obligation of the Borrower and each Guarantor enforceable, as
the case may be, in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally and by equitable
principles of general application, regardless of whether considered in a
proceeding in equity or at law.

7. Miscellaneous.

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

The amendment and waivers herein contained are limited specifically to the
matters set forth above and do not constitute directly or by implication an
amendment or waiver of any other provision of Credit Agreement or a waiver of
any Default or Event of Default which may occur or may have occurred under the
Credit Agreement.

This Amendment and Waiver may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment and Waiver.

THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

8. Reaffirmation.

The Borrower hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment and Waiver,
(i) all terms and provisions contained in the Collateral Documents are, and
shall remain, in full force and effect in accordance with their respective terms
and (ii) the liens heretofore granted, pledged and/or assigned to the
Administrative Agent for the benefit of the Lenders as security for the
Borrower’s obligations under the Notes, the Credit Agreement and the other Loan
Documents shall not be impaired, limited or affected in any manner whatsoever by
reason of this Amendment and Waiver; (b) reaffirms and ratifies all the
representations and covenants contained in each Collateral Document; and
(c) represents, warrants and confirms the non-existence of any offsets,
defenses, or counterclaims to its obligations under any Security Document.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
signed and delivered this Amendment and Waiver as of the date first written
above.

 

ALLOY, INC. By:  

/s/ Joseph D. Frehe

Name:   Joseph D. Frehe Title:   CFO BANK OF AMERICA, N.A., as Administrative
Agent By:  

/s/ Martha Novak

Name:   Martha Novak Title:   Senior Vice President BANK OF AMERICA, N.A., as a
Lender By:  

/s/ Martha Novak

Name:   Martha Novak Title:   Senior Vice President

 

4



--------------------------------------------------------------------------------

CONSENT

The undersigned, not parties to the Credit Agreement but as Guarantors under the
Continuing and Unconditional Guaranty dated as of August 15, 2007, each hereby
(a) accept and agree to the terms of the foregoing Amendment and Waiver,
(b) acknowledges and confirms that all terms and provisions contained in the
Loan Documents to which it is a party are, and shall remain, in full force and
effect in accordance with their respective terms and (c) the liens, if any,
heretofore granted, pledged and/or assigned to the Administrative Agent as
security for the Obligations shall not be impaired, limited or affected in any
manner whatsoever by reason of this Amendment.

 

TRIPLE REWARDS, LLC      INSITE ADVERTISING, INC. By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary DX COMPANY, INC.      CANAL PARK, LLC
By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary SCONEX, LLC      MPM HOLDING, INC.
By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary ARMED FORCES COMMUNICATIONS, INC.
     ALLOY MARKETING AND PROMOTIONS, LLC By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary ALLOY MEDIA, LLC      THE STAFFING
AUTHORITY, LLC By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary ON CAMPUS MARKETING, LLC      CARE
PACKAGES, LLC By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary COLLEGIATE CARPETS, LLC      CHANNEL
ONE LLC By:  

/s/ Gina DiGioia

     By:  

/s/ Gina DiGioia

Title:   Secretary      Title:   Secretary

 

5



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Committed Loan
Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 25,000,000    100.0000000 %

Total

   $ 25,000,000    100.000000000 %

 

6



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF AMENDED AND RESTATED COMMITTED LOAN NOTE

 

$25,000,000    May     , 2008

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to Bank
of America, N.A. or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Committed Loan from time to time made by the Lender to Borrower under that
certain Credit Agreement, dated as of August 15, 2007 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Committed Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Committed Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE AMENDS AND RESTATES IN ITS ENTIRETY THE COMMITTED LOAN NOTE IN THE
PRINCIPAL AMOUNT OF $15,000,000, FROM THE BORROWER IN FAVOR OF THE LENDER DATED
AUGUST 15, 2007 (THE “ORIGINAL NOTE”). IN ADDITION TO EVIDENCING THE OUTSTANDING
INDEBTEDNESS FORMERLY EVIDENCED BY THE ORIGINAL NOTE, THIS NOTE SHALL EVIDENCE
ANY ACCRUED AND UNPAID INTEREST ON THE ORIGINAL NOTE. THE EXECUTION AND DELIVERY
OF THIS NOTE SHALL NOT BE CONSTRUED TO HAVE CONSTITUTED A REPAYMENT OF ANY
PRINCIPAL OF, OR INTEREST ON, THE ORIGINAL NOTE.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ALLOY, INC. By:  

 

Name:  

 

Title:  

 

 

7



--------------------------------------------------------------------------------

COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of Principal
or Interest Paid

This Date

 

Outstanding
Principal

Balance This

Date

 

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8